Citation Nr: 1233901	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a low back disability.

2. Entitlement to service connection for a stomach disability claimed as gastritis.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Columbia RO denied the Veteran's claims. Jurisdiction of the claims file subsequently transferred to the RO in Winston-Salem, North Carolina. 

The December 2008 rating decision included a denial of the Veteran's claim of entitlement to service connection for leg numbness, claimed as secondary to his back disability. The Veteran timely appealed that denial, but, prior to the time the Veteran's appeal was certified to the Board, the RO issued a May 2012 rating decision granting entitlement to service connection for radiculopathies of the bilateral lower extremities as secondary to his back disability. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (1997). As the Veteran has not submitted any statements reflecting disagreement with the May 2012 rating decision, the issue of leg numbness is not before the Board and not reflected on the title page.

The issue of entitlement to a TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for his spinal disability, presented evidence of unemployment, and alleged that he is unable to work as a result of his service-connected disabilities, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.
REMAND

As the claims file reflects that certain evidence remains outstanding, this matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated December 10, 2009. Further, the claims file only contains VA treatment records from Jacksonville and Fayetteville, but the Veteran has reported treatment at the VA Medical Center (VAMC) in Durham. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file.

The Veteran has also requested that VA assist him in obtaining private records from Onslow Memorial Hospital. Although some records from this hospital are associated with the claims file, the most recent treatment note from this facility is dated August 19, 2001 and the Veteran reported receiving treatment as late as 2006. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for the release of any identified private treatment records.

As the Veteran has contended that he is unable to work as a result of his service-connected disabilities, employment records are potentially relevant to his claim. In Spurgeon v. Brown, the Court held that VA had a duty to advise a claimant of the potential relevance of employment records. 10 Vet.App. 194, 197-98 (1997). The Veteran has reported that he was last employed in 2008 by a Burger King. The RO/AMC must notify the Veteran of the potential relevance of his employment records and take appropriate steps to have his most recent employer complete a Request for Employment Information Form. See 38 U.S.C.A § 5103A(b)(1).

The Board also observes that the Veteran's authorized representative did not submit a VA Form 646, informal hearing presentation, or brief prior to the certification of the appeal to the Board. A June 2012 VA Form 8, Certification of Appeal, states that no representative was available to provide a Form 646 or its equivalent. The Board subsequently mailed the Veteran a letter informing him that no Form 646 or brief was associated with his claims file and affording him an opportunity to respond. As no response was received, his appeal was removed from abeyance and returned to the Board's docket. While this case is in remand status, the Veteran's authorized representative is advised to submit a Form 646 or equivalent when the appeal is recertified to the Board.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment or examination occurring after December 10, 2009 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Make at least two (2) attempts to obtain any records that the Veteran identifies. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, records from Onslow Memorial Hospital after August 19, 2001.

3. Notify the Veteran that health records maintained by his former employer(s) may be relevant to his claims. Request that he identify his most recent employer and provide him with the necessary authorizations for the release of ANY pertinent health or disability records maintained by that employer. Make at least two (2) attempts to obtain any records that the Veteran identifies as pertinent to his claims. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Send a request for Employment Information (VA Form 21-4192) to the Veteran's last identified employer.

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran (and his representative - if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. 

6. Contact the Veteran's authorized representative, if available, and request submission of a VA Form 646 or equivalent. Thereafter, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


